Citation Nr: 1548552	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-09 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran indicated on the VA Form 9 filed in March 2014 that he did not wish to schedule a Board hearing.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability and current tinnitus.

2.  The Veteran sustained acoustic trauma during service.

3.  The evidence is at least in equipoise as to a relationship between acoustic trauma during service and the Veteran's current hearing loss disability and tinnitus.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.385 (2015).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the Board is granting in full the claimed entitlement to service connection for bilateral hearing loss and service connection for tinnitus, any error committed by VA with respect to the duty to notify or the duty to assist would be harmless error and need not be considered in this order.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Legal criteria of service connection

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).  Sensorineural hearing loss, being an "organic disease of the nervous system," is among the chronic diseases listed under 38 C.F.R. § 3.309(a).  Therefore the presumption of service connection for chronic diseases under 38 C.F.R. § 3.303(b) may apply to a hearing loss claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is also an organic disease of the nervous system within the meaning of § 3.309(a), at a minimum where there is evidence of acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is an alternative means of establishing presumed service connection with respect to one of the listed chronic diseases.  Competent medical evidence is required, unless non-expert evidence is competent to identify the existence of the condition.  See 38 C.F.R. § 3.303(b) (2015).

The determination of whether the requirements of service connection have been met is based on an analysis of the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the claimant served, the claimant's military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A § 1154 (West 2015).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability and for tinnitus.  See Veteran's claim of March 2012.  The Veteran has been diagnosed with sensorineural hearing loss in both ears and tinnitus.  See VA audiological examination report of September 2012.  The Veteran has auditory thresholds of 15, 15, 35, 60, and 65 decibels in the right ear, and auditory thresholds of 5, 15, 20, 70, and 85 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  Id.  These audiological findings represent a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Hickson element (1) is thus met.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.  Concerning in-service hearing loss (disease), the report of the Veteran's entrance examination of December 1965 showed no hearing disability in either ear.  The Veteran's service treatment records do not show complaints of, or treatment for, hearing loss or ringing in the ears.  A September 1967 examination records notes "whisper test passed."  The audiological test results in the Veteran's December 1968 separation examination are not legible.

With respect to an in-service injury, the Veteran states that he was exposed to harmful noise during service as a flight engineer.  See Veteran's claim of March 2012.  He reports having worked on board helicopters in flight.  See VA treatment record of February 2012.  He maintains that he was exposed to "aircraft noise and gun fire" during military service and experienced "some immediate hearing loss as well as tinnitus."  See July 2012 audiological examination report of Dr. C. C-E.  He denies any exposure to damaging occupational or other noise following military service.  Id.

Acoustic trauma is "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  See American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., and Martin S. Lipsky, M.D., eds., 2003).   The Veteran's military service, as credibly described by the Veteran, was consistent with exposure to harmful noise.  See 38 U.S.C.A § 1154 (West 2015).  In fact, he was in receipt of both the Air Medal and the Aircraft Crewman Badge.  The Veteran, as a layperson, is competent is report obvious symptoms that he has personally experienced, such as hearing difficulty and ringing in the ears.  See 38 C.F.R. § 3.159(a)(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Board finds that the Veteran was exposed to in-service acoustic trauma.  Therefore Hickson element (2) is met.

As for Hickson element (3), nexus, the Board finds that the competent and probative evidence of record is at least in equipose as to whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his military service.  A private audiologist gave a positive nexus opinion with respect to both bilateral hearing loss and tinnitus.  See July 2012 audiological examination report of Dr. C. C-E.  After providing hearing examination results and summarizing the Veteran's history of noise exposure and symptoms of hearing loss, the private audiologist stated, "In my best medical opinion it is more likely than not that this patient's hearing loss and tinnitus are related to their [sic] exposure of noise while serving in the military."

Evidence that tends to weigh against the claims is the September 2012 report of the VA examiner, who offered a negative nexus opinion as to the Veteran's hearing loss by stating that it is not at least as likely as not (50 percent probability or greater) caused by, or a result of, an event in military service.  The stated rationale was: "Continuous documentation of normal hearing at both ears during active military service and at the time of military separation.  Ear related problems were denied at the time of military separation.  There is no evidence of chronicity or continuity of care regarding hearing loss or tinnitus during the greater than forty year time span following military separation."  See September 2012 VA audiological examination report.

With respect to tinnitus, the examiner found that the Veteran's "tinnitus is at least as likely as not (50% probability or greater) a symptom associated with hearing loss, as tinnitus is known to be a symptom associated with hearing loss."  The examiner offered a negative nexus opinion, finding that the tinnitus was "less likely than not (less than 50% probability) caused by or a result of military noise exposure."  The stated rationale was: "See previous note in hearing section."

The Board recognizes that the legible audiometric evaluations of the Veteran during service show normal hearing and that no complaints as to hearing appear in the service treatment records.  However, the Veteran has provided a credible report of symptoms of hearing difficulty and ringing in the ears that he experienced during service.  The section of the Veteran's exit examination addressing hearing is not legible.  In any event, the absence of documented hearing loss at service separation would not alone foreclose a grant of service connection for subsequently demonstrated hearing loss.  See Hensley v. Brown, 5 Vet App 155 (1993).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss.  Id. at 159.  In the present case, there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and an audiologist's opinion that there is a medically sound basis for attributing the post-service findings to the in-service noise exposure.

In this case, the Board considers there to be at least a balance of positive and negative evidence regarding the Veteran's claims. There is a VA audiology opinion against the Veteran's claims and a private audiology opinion in support of the Veteran's claims.  The record indicates that the Veteran was exposed to significant acoustic trauma during service and does not show significant acoustic trauma after service. 

The Board has the authority to discount the weight of evidence, including medical evidence, in light of its inherent characteristics and relationship to other items of evidence.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may not, however, reject a medical opinion based on the Board's own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  VA is statutorily permitted, but not required, to accept a report provided by a private physician as sufficient to grant a claim without confirmation by a VA examination, if the private physician's report is sufficiently complete for the purpose of adjudicating the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

When considering the weight to be given the negative nexus opinion of the VA examiner, the Board notes that the examiner's report did not take up the Veteran's account of his exposure to damaging noise during military service.  Furthermore, although the report noted the VA examiner's review of the claims file, the examiner did not address the positive nexus opinion of record provided by Dr. C. C.-E.  These inadequacies of the VA audiological examination report must be taken into account when considering the relative probative weight of the VA medical opinion and the positive nexus opinion of record.

Given the Veteran's likely exposure to significant acoustic trauma during service, and a private audiological opinion linking the Veteran's current hearing loss and tinnitus to service, the Board finds that the evidence is at least in equipoise regarding a relationship between service and the Veteran's current bilateral hearing loss disability and tinnitus.  For the above reasons, and resolving any doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


